Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim filed to recover Thirty Dollars and Fifty Cents ($30.50) for services rendered to the State for issuing 122 crow foot bar licenses for the Division of Fish and Game of the Department of Agriculture of the State of Illinois, from November 21, 1920, until November-21, 1921, collecting from the several licenses the total sum of $305.00. It appears from the record that the claimant received no compensation for this service, either dir.ectly on, indirectly. It is further, however, the opinion of the court that as a matter of law that the claimant could not recover, but it is the opinion of the court that the claimant performed the service faithfully and made return of the funds collected by him without malting any deduction for his services, in good faith and with the belief that he would be compensated. Therefore, it is the opinion of the court that under these circumstances and from evidence offered in open court that as a matter of equity and good conscience this claim should be allowed, and it is recommended that the claimant be allowed the sum of $30.50.